Citation Nr: 0403740	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran had recognized active service from November 1942 
to March 1946.  He died in July 1992, and the appellant is 
his surviving spouse.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, which declined to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death on the ground that new and material evidence 
had not been received.  The case was previously before the 
Board in April 2003, at which time the Board noted, among 
other things, that the appellant had filed a timely notice of 
disagreement to a July 1994 RO decision that denied service 
connection for the cause of the veteran's death.  
Accordingly, the July 1994 decision did not become final, and 
the issue was recharacterized as shown on the title page.  In 
April 2003 the Board remanded the case for additional 
development.  The additional development was addressed by the 
RO in a November 2003 supplemental statement of the case 
(SSOC).  


FINDINGS OF FACT

1.  The veteran died in July 1992 at the age of 70 from 
rheumatic heart disease.  

2.  During the veteran's lifetime, service-connection was 
established for residuals of an injury to the 2nd and 3rd left 
ribs.  

3.  There is no competent evidence of a nexus between the 
disability which caused the veteran's death and his military 
service, or to the service-connected residuals of rib 
injuries; the service connected residuals of rib injuries did 
not contribute to cause, or hasten, the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in VA during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was considered on the merits, and well-groundedness is not an 
issue.  In the July 1994 decision, and in SSOCs issued in 
June and November 2003, the appellant was notified of the 
evidence necessary to substantiate her claim, and of what was 
of record.  By correspondence in August 2003, she was 
notified of how the VCAA and implementing regulations applied 
to her claim; it explained that VA would make reasonable 
efforts to help her obtain pertinent evidence, but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was informed that 
evidence submitted within a year would be considered.  Under 
the Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 
117 Stat. 2651,_(Dec. 16, 2003)(to be codified at 38 U.S.C. 
§__), the Board may proceed with consideration of the appeal. 

There is no indication that there is any relevant evidence 
outstanding.  The development requested in the April 2003 
remand was performed.  Development appears complete to the 
extent possible; VA's duties to notify and assist are met.  A 
remand of the case for correction of any technical deficiency 
in the notice would serve no useful purpose, but would merely 
impose needless delay and cost on the process.  Hence, the 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the appellant for the Board to do so.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

The only service department records containing information 
pertinent to the veteran's health during service include a 
Philippine Army personnel affidavit, and a report of 
examination on the veteran's separation from service.  In the 
February 1946 affidavit, "none" is entered in the area 
where the veteran was asked to list all wounds and illness he 
incurred in service.  The March 1946 report of examination on 
his separation from service shows that review of his 
musculoskeletal system revealed dislocation of the 2nd and 3rd 
left ribs.  Clinical review of the remainder of the veteran's 
bodily systems was normal.

The veteran filed a claim for service connection for 
residuals of his rib injuries in June 1969.  On VA 
examination in January 1970, the diagnosis was bilateral 
pulmonary tuberculosis (PTB), minimal; calcified pleural 
plaques at the anterior-medial aspect of the right lower 
lobe; history of dislocation of the 2nd and 3rd left ribs; 
bilateral nasal pterygium; external hemorrhoids; atrophy of 
both testes; and caries of the teeth.  By a February 1970 
rating decision, the RO granted service connection for 
fractured dislocation for the 2nd and 3rd left ribs, rated 
noncompensable.  

Of record are subsequent reports of X-ray examination of the 
veteran evidencing an old fracture of the 2nd and 3rd left 
ribs, with no material change.  A June 1975 report from a 
private physician notes that the veteran experienced pain 
over the left chest, aggravated by deep breathing and 
pressure; an occasional cough with mucoid expectoration; and 
occasional back pain aggravated by movement.  In a medical 
certificate dated in September 1988, a private physician 
reported that the veteran suffered from cardiac insufficiency 
secondary to rheumatic heart disease, and residuals of a 
fractured dislocation of the 2nd and 3rd left ribs.  In a June 
1990 certificate, a private physician reported that the 
veteran complained of poor hearing, eyesight, and memory.  He 
also complained of asthma, and of pain on the left side of 
his chest as a residual of the rib injuries.  He had 
difficulty walking due to rheumatoid arthritis in both knees.  
He had irreducible and painful hemorrhoids.  He also 
experienced frequent dizziness "which may be due to chronic 
insomnia."  

A certificate of death indicates that the veteran was 70 
years old when he died on July [redacted], 1992.  The death 
certificate lists rheumatic heart disease as the immediate 
cause of death.  No other condition was noted as an 
antecedent or underlying cause, or other significant 
condition contributing to the veteran's death.  

The RO received the appellant's initial claim of service 
connection for the cause of the veteran's death in February 
1994.  In a June 2003 statement of her own, she reported that 
during service the veteran suffered from numerous medical 
problems, to include malaria, PTB, dizziness, dysentery, 
malnutrition, arthritis/rheumatism, fractured ribs, and 
generalized weakness.  She reported that he was treated in 
various Army medical facilities for the disorders, but the 
disorders failed to resolve due to a lack of proper 
facilities and medicine during service.  Essentially, she 
reported that the veteran exhibited various symptoms of the 
disorders on his separation from service, and he continually 
exhibited the symptoms until his death, and thus, ostensibly, 
they played some role in his death.  

The appellant furnished additional medical records pertaining 
to the veteran, including September 1975 and January 1978 
medical reports showing diagnosis of chronic bronchitis and 
minimal PTB.  An April 1991 X-ray report revealed the old rib 
fractures.  The X-ray also showed bilateral bronchiecstasis 
with pleural effusion, and minimal pulmonary tuberculosis on 
the left side.  Also furnished were terminal hospital records 
pertaining to the veteran's admission in June and July 1992, 
which show diagnosis of congestive heart failure, chronic 
obstructive pulmonary disease, and PTB.  

In a December 1999 joint affidavit, two fellow servicemen of 
the veteran stated that they served with the veteran in the 
same unit.  The reported that during service the veteran 
experienced malaria, PTB, dizziness, dysentery, and general 
weakness from malnutrition.  They stated that he was treated 
"off and on during that time but was not relieved completely 
for lack of medicines and facilities."  

Legal Criteria and Analysis

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases (to include cardiovascular-renal 
disease), will be presumed if such diseases became manifest 
to a compensable degree during a presumptive period after 
service (one year for cardiovascular disease).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Here, during the veteran's lifetime service connection was 
established for residuals of rib injuries, rated 
noncompensable.  The immediate cause of the veteran's death 
was rheumatic heart disease; no other condition was noted as 
an antecedent or underlying cause, or other significant 
condition contributing to his death.  The appellant asserts 
that the listed cause of death was related to the veteran's 
service-connected disability, and, alternatively, that other 
diseases which he incurred during service caused or 
contributed to cause his death.  

As to the rheumatic heart disease which was the primary cause 
of the veteran's death, there is no competent (medical) 
evidence that such disease was manifested in service or that 
cardiovascular disease was manifested in the first 
postservice year (so as to trigger application of the 
presumptions for chronic diseases), and no evidence relating 
rheumatic heart disease to service or to the service 
connected residuals of rib injuries.  Hence, service 
connection for the cause of the veteran's death on the basis 
that the primary cause of death was service connected is not 
warranted.  

In the absence of any competent (medical) evidence that the 
veteran the other diseases alleged by the appellant in 
service or at any time after service, service connection for 
such diseases, including on a presumptive basis as a chronic 
or tropical disease, is not warranted.  More significantly, 
there is no competent evidence that any such diseases, 
including PTB, arthritis, malaria, etc. were a factor in 
causing or contributing to cause his death.  
The opinions and observations of the appellant and the 
veteran's fellow servicemen in this matter are not competent 
evidence.  As laypersons, they have no special expertise to 
establish medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Postservice medical 
records, dated 24 years or more after the veteran's military 
service, provide no basis for establishing a causal link 
between the cause of death in this case and service.  No 
physician has indicated that the disease which caused the 
veteran's death is related to service.  

Finally for consideration is whether the veteran's service 
connected disability, residuals of rib injuries, contributed 
to cause or hastened his death.  In that regard, it is 
noteworthy that the service connected disability was not 
progressive in nature, did not affect a vital organ, and was 
not shown to be debilitating.  In short, there is no 
competent evidence that the service connected disability was 
in any way a factor in contributing to cause or to hasten 
death.  The preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, and it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



